PER CURIAM.
The Court of Appeals determined that the trial court erred in the sentencing phase of the defendant’s trial and remanded for resentencing. Following a hearing pursuant to the Fair Sentencing Act, the trial court found as one of the aggravating factors that the defendant had a prior conviction for a criminal offense punishable by more than sixty days confinement. The Court of Appeals held that this aggravating factor may not be considered until the State presents evidence as to whether the defendant was indigent at the time of this prior conviction and if so, whether he was represented by counsel.
This holding is erroneous in light of our decision in State v. Thompson, 309 N.C. 421, 307 S.E. 2d 156 (1983). There we held that the State does not have the burden “to raise and prove nonindigency and representation by counsel or waiver of counsel in order to support a finding that the defendant had a prior conviction or convictions.”
The decision of the Court of Appeals is reversed and the case is remanded to that court with instructions that it enter an order affirming the order of the trial court.
Reversed and remanded.